EXHIBIT 10.3

 

 

 



Description: header2 [image_001.jpg]

 

TRANSGENOMIC, INC. 2006 EQUITY INCENTIVE PLAN

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

 



THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is effective October
4, 2013 (the “Grant Date”) by and between Transgenomic, Inc., a Delaware
corporation (the “Company”) and Paul Kinnon (“Grantee”).

 

WHEREAS, the Company sponsors and maintains the Transgenomic, Inc. 2006 Equity
Incentive Plan, a copy of which is attached hereto as Exhibit A (the “Plan”);
and

 

WHEREAS, Grantee, as an Eligible Person, has been selected to receive a grant of
Stock Appreciation Rights under the Plan.

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

Section 1. General. This Agreement and the Stock Appreciation Rights granted
hereunder are subject in all respects to the terms and conditions of the Plan.
Capitalized terms used in this Agreement without further definition shall have
the same meanings given to such terms in the Plan. The award of Stock
Appreciation Rights of the Company described herein (this “Award”) is
conditioned on Grantee’s execution of the Award within ten (10) days after the
Grant Date.

 

Section 2. Grant of Stock Appreciation Rights. The Company hereby awards to
Grantee, as of the Grant Date, Stock Appreciation Rights with the following
terms:

 

Grant Date October 4, 2013 Vesting Commencement Date October 4, 2013 Number of
Shares measuring the value of the Award 1,000,000 Shares (the “SAR Shares”)
Exercise Price per SAR Share $[_____._____] per Share (the “Exercise Price”)

 



 

 

 

Vesting Schedule

340,000 of the SAR Shares shall vest on the one-year anniversary of the Vesting
Commencement Date, with 27,500 of the SAR Shares vesting per month over the
remaining 24 months, in each case provided that Grantee remains continuously
employed with (or is providing continued service to) the Company through the
applicable vesting date, inclusive; and provided further that if the Company
terminates Grantee’s employment without Cause, or if Grantee terminates his
employment with the Company for Good Reason (each as defined under that certain
Employment Agreement, effective October 1, 2013, by and between the Company and
Grantee (as may be amended or restated from time to time)) prior to the one-year
anniversary of the Vesting Commencement Date, a total of 340,000 of the SAR
Shares shall be deemed automatically vested.

 

Notwithstanding the foregoing, Grantee’s SAR Shares will become 100% vested upon
the earlier to occur of: (i) Grantee’s Termination of Service as a result of
Grantee’s Disability, death or Retirement; provided that Grantee has
continuously served as a director, employee or Advisor of the Company for the
two-year period immediately preceding Grantee’s Termination of Service; and (ii)
as of immediately prior to, and contingent upon, a Qualified Change in Control;
provided that Grantee remains continuously employed with (or is providing
continued service to) the Company through immediately prior to the effectiveness
of such Qualified Change in Control.

 

For purposes of this Award, a “Qualified Change in Control” means a Change in
Control whereby (i) the acquiring party (or parties) in such Change in Control
offers cash, in whole or in part, to some or all of the Company’s stockholders
as consideration for the shares of capital stock of the Company held thereby,
and (ii) the Fair Market Value as of the last trading day immediately preceding
the Change in Control or the aggregate per share price payable by the acquiring
party in such Change in Control for the Common Stock is greater than the
Exercise Price.

 

Any fraction of a share that becomes exercisable on any date will be rounded
down to the next lowest whole number and any fraction of a share shall be added
to the portion of the SAR Shares becoming exercisable on the following vesting
date.

 

Expiration Date October 4, 2023, subject to Section 6.

 



- 2 -

 

Section 3. Adjustments to Number of SAR Shares and Exercise Price. No shares of
Common Stock will be issued and no cash will be paid to Grantee before the Award
vests in accordance with the “Vesting Schedule” noted in Section 2 and is
exercised. The amount Grantee receives upon exercise will equal the product of:

 

(a)the number of SAR Shares that Grantee designates for exercise, and

 

(b)the excess of 100% of the Fair Market Value of one share of Common Stock on
the date of exercise over the Exercise Price stated in Section 2.

 

Section 4. Form of Payments to Grantee. Except with respect to an Automatic
Exercise (as defined below), the Company will make any payment to Grantee under
the Award, as determined by the Board or the Committee following the exercise,
in the form of cash, net of any applicable tax withholding obligations or shares
of Common Stock, with cash paid in lieu of fractional shares of Common Stock,
based on the Fair Market Value on the date of exercise. Any shares of Common
Stock that Grantee receives will be free from vesting restrictions (but subject
to such legends as the Company determines to be appropriate). Notwithstanding
the foregoing, the Company will not issue certificates representing shares of
Common Stock issuable upon the exercise of the Award to Grantee unless Grantee
has made arrangements satisfactory to the Board or the Committee to satisfy any
applicable tax withholding obligations. Grantee may satisfy minimum withholding
requirements through the surrender of shares of Common Stock that are both
subject to the Award and that have a Fair Market Value equal to the minimum
statutory tax withholding associated with the shares of Common Stock giving rise
to the taxable income. Grantee or the Successor of the Participant has no right
or any privilege of a stockholder of the Company in respect of any shares
issuable on the exercise of the award unless and until such shares have been
recorded on the Company’s official stockholder records as having been issued and
transferred.

 

Section 5. Automatic Exercise. Notwithstanding anything herein to the contrary,
this Award shall be deemed automatically exercised in full, without any further
action on the part of Grantee or the Company, effective as of immediately prior
to, and contingent upon, a Qualified Change in Control; provided that Grantee
has remained continuously employed with (or has provided continued service to)
the Company from the Grant Date through immediately prior to the effectiveness
of such Qualified Change in Control (an “Automatic Exercise”). In the event of
such Automatic Exercise, the Company will make a payment to Grantee under the
Award in the form of cash, net of any applicable tax withholding obligations.

 

Section 6. Failure of Vesting Restrictions. By executing this Agreement, Grantee
acknowledges and agrees that the Award will terminate prior to the Expiration
Date as provided below:

 

(a) Termination of Service. Upon Grantee’s Termination of Service by the
election of the Company for any reason other than Grantee’s death, Retirement or
Disability (other than for Cause), Grantee may exercise the Award at any time
within three months from Grantee’s Termination of Service, but only to the
extent that, as of the date of Grantee’s Termination of Service, Grantee’s right
to exercise the Award has vested and Grantee has not previously exercised the
Award. Any portion of the Award unexercised following such period shall be
forfeited as of the expiration date of such period. Notwithstanding the
foregoing, if Grantee suffers a Termination of Service for Cause or the
Termination of Service occurs by the election of Grantee (other than an election
because of death, Retirement or Disability), Grantee’s unexercised Award as of
the date of his or her Termination of Service shall be cancelled and forfeited
as of such date.

 

- 3 -

 



(b) Death, Retirement or Disability. Upon Grantee’s Termination of Service by
reason of Grantee’s death, Retirement or Disability, or if Grantee dies with
exercise rights under Section 6(a), Grantee (or his or her beneficiary in the
case of death) may exercise the Award at any time within 12 months from
Grantee’s Termination of Service, but only to the extent that, at the date of
Termination of Service, Grantee’s right to exercise the Award has vested and
Grantee has not previously exercised the Award. Any portion of the Award
unexercised following such period shall be forfeited as of the expiration date
of such period.

 

Section 7. Exercise. Subject to the provisions hereof, including Section 2 and
Section 5, the Award may be exercised in whole or in part at any time, within
the period permitted for the exercise thereof, with respect to whole shares
only. To exercise the Award, other than pursuant to an Automatic Exercise,
Grantee or the Successor of the Participant must deliver a Notice of Exercise in
the form attached hereto as Exhibit B (the “Notice of Exercise”) to the Company
at its principal office together with such additional documents as the Company
may then require. The Company will determine the amount of any applicable taxes
which require withholding as a result of the exercise, and Grantee must provide
for such taxes as required by Section 9 and the Plan.

 

Section 8. Nontransferability of Award. Except as the Company and Grantee may
agree in accordance with Section 6.3 of the Plan, the Award may not be sold,
pledged, assigned, hypothecated, transferred or disposed of by Grantee in any
manner other than by will or the laws of descent and distribution. No transfer
of any portion of the Award by will or the laws of descent and distribution
shall be effective to bind the Company unless the Company is furnished with
written notice thereof and appropriate documentation evidencing the rights of
any Successor(s) of the Participant as the Committee deems necessary or
desirable.

 

Section 9. Withholding Obligations.

 

(a) At the time Grantee exercises the Award, or this Award is otherwise deemed
exercised pursuant to an Automatic Exercise, in either case, in whole or in
part, or at any time thereafter as requested by the Company, Grantee hereby
authorizes withholding from payroll and any other amounts payable to Grantee,
and otherwise agree to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or an Affiliate, if any, which arise in connection with the exercise of the
Award. By exercising the Award, Grantee agrees that, as a condition to any
exercise of the Award, the Company may require Grantee to enter into an
arrangement providing for the payment by Grantee to the Company of any tax
withholding obligation of the Company arising by reason of the exercise of the
Award.

 



- 4 -

 

 

(b) Upon Grantee’s request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to Grantee upon the exercise of the Award a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of the Award,
share withholding pursuant to the preceding sentence shall not be permitted
unless Grantee makes a proper and timely election under Section 83(b) of the
Code, covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of the Award. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of the Award that are otherwise issuable
to Grantee upon such exercise. Any adverse consequences to Grantee arising in
connection with such share withholding procedure shall be Grantee’s sole
responsibility.

 

(c) Grantee may not exercise the Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, Grantee may not be
able to exercise the Award when desired even though the Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

 

Section 10. Miscellaneous Provisions.

 

(a) No Retention Rights. Nothing in this Agreement shall confer upon Grantee any
right to continue in the employment or service of the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of Grantee, which rights are hereby expressly reserved by
each, to terminate his or her employment or service at any time and for any
reason, with or without cause.

 

(b) Antidilution. In the event that any change in the outstanding shares of
Common Stock of the Company (including an exchange of Common Stock for stock or
other securities of another corporation) occurs by reason of a Common Stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of shares or other similar corporate changes, other than for
consideration received by the Company therefore, the number of shares of stock
granted hereunder or the Exercise Price may be appropriately adjusted by the
Committee in its sole and absolute discretion, whose determination shall be
conclusive, final and binding; provided, however that fractional shares shall be
rounded to the nearest whole share. In the event of any other change in the
Common Stock, the Committee shall in its sole discretion determine whether such
change equitably requires a change in the number or type of shares of stock
granted hereunder or the Exercise Price and any adjustment made by the Committee
shall be conclusive, final and binding.

 



- 5 -

 

 

(c) Determination of Value. The Company makes no representation as to the value
of the Award or whether Grantee will be able to realize any profit from it.

 

(d) Plan. The provisions of the Plan are incorporated by reference into these
terms and conditions. To the extent any provision of this Agreement conflicts
with the Plan, the terms of the Plan shall govern. Grantee acknowledges receipt
of a copy of the Plan and represents that he has reviewed the Plan and is
familiar with the terms and provisions thereof. Grantee hereby accepts this
Agreement and the terms of the Plan.

 

(e) Notices. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
Notice shall be addressed to the Company at its principal executive office and
to Grantee at the address most recently provided by Grantee to the Company.

 

(f) Blackout Periods. In connection with certain corporate events, the Company
reserves the right to designate periods during which Grantee may not exercise
the Award; provided that no such blackout period shall limit or delay an
Automatic Exercise, as provided under Section 5.

 

(g) Entire Agreement; Amendments. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof. The Committee shall have authority, subject to the
express provisions of the Plan, to interpret this Agreement and the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem necessary or desirable to carry it into
effect. All action by the Committee under the provisions of this paragraph shall
be final, conclusive and binding for all purposes.

 

(h) Change in Control. Unless provided otherwise in connection with the
transaction resulting in the Change in Control, immediately preceding the
occurrence of a Change in Control of the Company, any unvested portion of the
Award shall immediately vest in full and to the extent not expired or previously
exercised become immediately exercisable.

 

(i) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.

 



- 6 -

 

 

(j) Successors. This Agreement is personal to Grantee and, except as otherwise
provided above, shall not be assignable by Grantee otherwise than by will or the
laws of descent and distribution, without the written consent of the Company.
This Agreement shall inure to the benefit of and be enforceable by Grantee’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. It shall not be assignable by the
Company except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company.

 

(k) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

 

(l) Headings. The headings and captions in this Agreement shall not be construed
to limit or modify the terms or meaning of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

- 7 -

 

BY GRANTEE’S SIGNATURE BELOW, along with the signature of the Company’s
representative, Grantee and the Company agree that the Stock Appreciation Rights
are awarded under and governed by the terms and conditions of this Agreement,
the Plan and, in the event of exercise of the Award, the Notice of Exercise.

 

 

Transgenomic, INC.     By:     Name: Rodney S. Markin, M.D., Ph.D.   Title:
Chairman of the Board of Directors   GRANTEE The undersigned Grantee hereby
accepts the terms of this Agreement, the Plan and, in the event of exercise of
the Award, the Notice of Exercise. By:       Name of Grantee: Paul Kinnon

  

 

 

 

[Signature Page to Stock Appreciation Rights Agreement]

 

 

Exhibit A

 

TRANSGENOMIC, INC.

 

2006 Equity Incentive Plan

 

 

 

 

 

 

 

 

A-1

 

 

Exhibit B

 

TRANSGENOMIC, INC.

 

STOCK APPRECIATION RIGHTS

 

NOTICE OF EXERCISE

 

 

 

Transgenomic, Inc.

12325 Emmet Street

Omaha, Nebraska 68164

 



  Date of Exercise: _______________





 

Ladies and Gentlemen:

 

This constitutes notice under my Stock Appreciation Rights Agreement with
Transgenomic, Inc., a Delaware corporation (the “Company”), identified below
that I elect to exercise my Stock Appreciation Rights with respect to the number
of shares set forth below.

 

Grant Date of Stock Appreciation Rights Agreement:   October 4, 2013      Number
of shares as
to which SAR is
exercised:   ___________________________ [Certificates to be
issued in name of:   ___________________________]

 

By this exercise, I agree (i) to provide such additional documents as the
Company may require pursuant to the terms of the Transgenomic, Inc. 2006 Equity
Incentive Plan (the “Plan”), and (ii) that the Company will satisfy its
obligations arising from this exercise notice through withholding a portion of
the cash payment payable hereunder equal to the amount of such obligations
and/or issuing shares of common stock of the Company (net of shares of common
stock of the Company having a Fair Market Value (as defined in the Plan) equal
to the minimum statutory taxes and withholding due; except to the extent the
undersigned pays cash herewith to settle such obligations).

 

Very truly yours, By:       Name: Paul Kinnon  



 

 

 

 

B-1



 

